EXHIBIT 10.104

2010 Long-Term Incentive Equity Grants

On December 15, 2009 the Compensation Committee and Board of Directors approved
the long-term incentive equity grants to those individuals set forth below in
the amount and upon the terms and conditions set forth below.

General Terms of Grant:

 

  *  

Form of grant: A combination of stock option and restricted stock unit awards
for executive officers and only stock options for non-employee directors.

 

  *  

Vesting: Both the stock option grant and the award of restricted stock units
vest equally over a 3 year period.

 

  *  

Grant and expiration date: Grant date—December 15, 2009. Expiration
date—December 15, 2016.

 

  *  

Exercise Price for Stock Options: $35.805.

 

  *  

Number of stock options and restricted stock units:

 

          Stock Option    RSU

Daniel C. Ustian, Chairman, President and CEO

   -    91,656    18,058

William A. Caton, formerly Executive Vice

President and Chief Risk Officer1

   -    0    0

Terry M. Endsley, formerly Executive Vice

President and Chief Financial Officer2

   -    0    0

Andrew J. Cederoth, Executive Vice President

and Chief Financial Officer

   -    31,959    10,000

Deepak T. Kapur, President—Truck Group

   -    31,959    6,297

Pamela J. Turbeville, formerly SVP & CEO

Navistar Financial Corporation3

   -    0    0

Steven K. Covey, SVP, General Counsel

and Chief Ethics Officer

   -    20,703    4,079

Each Non-Employee Director—4,000 stock options in accordance with their annual
stock option grant.

 

1

Mr. Caton retired from the company effective October 31, 2009.

2

Mr. Endsley passed away on April 14, 2009.

3

Ms. Turbeville retired from the company effective January 31, 2009.

 

E-19